            Case 7:17-cv-00360-NSR-AEK Document 154 Filed 03/04/21 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MICHELLE ROSADO,                                                                       3/4/2021

                               Plaintiff,
                                                                        7:17-CV-00360 (NSR)
        -against-
                                                                                ORDER
ROBERT NICHOLS, et al.,

                               Defendants.


NELSON S. ROMÁN, United States District Judge

       Plaintiff Michelle Rosado (“Plaintiff”), commenced this action against Defendants on or about

January 18, 2017, (ECF No. 2.) By Order to Show Cause (“OSC”), dated February 12, 2021, the Court

directed Plaintiff to show cause on or before February 26, 2021, why the action should not be dismissed with

prejudice for want of prosecution pursuant to Federal Rule of Civil Procedure 41(b) (“Rule 41(b)”). To date,

Plaintiff has not responded.

       Since the inception of this litigation, Plaintiff has done very little to prosecute the action, has been

uncommunicative with Defendants and the Court, has failed to engage in discovery, and has failed to

respond to the Court’s OSC. Further, on February 10, 2021, Plaintiff filed motions requesting to withdraw

this action. (ECF No. 145-147.)

       When determining whether to dismiss an action pursuant to Rule 41(b), courts have considered

whether: (1) plaintiff’s failure to prosecute caused a delay of significant duration; (2) plaintiff was given

notice that further delay would result in dismissal; (3) defendant was likely to be prejudiced by further delay;

(4) the need to alleviate court calendar congestion was carefully balanced against plaintiff’s right to an

opportunity for a day in court; and (5) the trial court adequately assessed the efficacy of lesser sanctions.

U.S. ex rel. Drake v. Norden Sys., Inc., 375 F.3d 248, 254 (2d Cir. 2004) (internal citations omitted). No one

factor is determinative. Id. (citing Peart v. City of New York, 992 F.2d 458, 461 (2d Cir. 1993)). Having



                                                        1
             Case 7:17-cv-00360-NSR-AEK Document 154 Filed 03/04/21 Page 2 of 2

considered the relevant factors, the Court determines that dismissal of the action is warranted. Plaintiff’s

delays during the discovery process have been significant in duration (approximately eighteen months) and

Plaintiff has affirmatively moved to dismiss the action. Accordingly, it is hereby Ordered that the action is

DISMISSED with prejudice for failure to prosecute.

         The Clerk of the Court is respectfully directed to terminate the action and serve a copy of this Order

upon the Plaintiff at her last known residence, and to show proof on the docket.



Dated:    March 4, 2021                             SO ORDERED:
          White Plains, New York

                                                       ________________________________
                                                       NELSON S. ROMÁN
                                                       United States District Judge




                                                        2
